Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 6/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,413,476 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1, 5-11 & 15-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A switch element, comprising: 
an input port; 
an output port; 
an internal termination having an impedance of Z; 
a first switch component having first variable impedance Z1 coupled between the input port and the internal termination; 
2 coupled between the input port and the output port; and 
switch control circuit for controlling impedance controls the impedance of both the first switch component and the second switch component to maintain a substantially constant input impedance, wherein: 
the switch element is a single pole double throw (SPDT) switch element, the input impedance is substantially constant when the switch element is any state including ON, OFF, and in transition, and 
the switch control circuit generates a time varying control signal having a controllable rate of change to control the impedances Z1 and Z2 at a given time.

Independent Claim 11. 
A system, comprising: 
a switch element, comprising: 
an input port; 
an output port; 
an internal termination having an impedance Z: 
a first switch component having first variable impedance Z1 coupled between the input port and the internal termination; and Page 3 of 9Attorney Docket No. 29244US 10 
a second switch component having second variable impedance Z2 coupled between the input port and the output port; and 
switch control circuit for controlling the impedance of both the first switch component and the second switch component to maintain a substantially constant input impedance, wherein: 
the switch clement is a single pole double throw (SPDT) switch element, the input impedance is substantially constant when the switch element is any state, including ON, OFF, and in transition, and 
the switch control circuit generates a time varying control signal having a controllable rate of change to control the impedances Z1 and Z2 at a given time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US 2004/0077327 A1) discloses frequency modification circuitry may be employed as part of a crystal oscillator circuit to generate a reference signal with adjustable frequency. The frequency modification circuitry may be implemented as part of a crystal oscillator circuit that includes digitally controlled crystal oscillator ("DCXO") circuitry and a crystal. The frequency modification circuitry may adjust the frequency of the reference signal in response to one or more frequency control signals. In one 

Kamitsuna (US 7,557,674 B2) discloses four SP4T switches (3.sub.1-3.sub.4) are grouped in twos to form two switch pairs. First conductive lines (4.sub.11-4.sub.14, 4.sub.21-4.sub.24) are arranged in fours between the SP4T switches (3.sub.1, 3.sub.4; 3.sub.2, 3.sub.3) constituting the switch pairs. Each of four second conductive lines (5.sub.1-5.sub.4) connects to a corresponding one of different conductive lines of the first conductive lines which connect to the respective switch pairs. The first and second conductive lines are arranged on a dielectric layer having a lower surface on which a ground conductor (6) is formed. The dielectric, layer has a two-layer structure. The first conductive lines are arranged on the first dielectric layer as a lower layer. The second conductive lines are arranged on the second dielectric layer as an upper layer. This arrangement makes it possible to attain a reduction in the size of a matrix switch and a reduction in loss and allow broadband operation {Figs.1 & 20}.

Stephenson (US 2,848,159) discloses apparatus for evaluating the rate of change of a first variable, say displacement, with respect to a second variable, say time, comprising an array of inductances magnetically coupled one to another, a switch between each inductance of said array and the next inductance thereof and between the last inductance of said array and the first inductance thereof, each switch when closed being arranged to connect the adjacent inductances, a plurality of impedances 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464